Citation Nr: 0310041	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  97-03 856A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a thoracic spine 
disorder.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for low back strain.  

5.  Entitlement to a disability rating in excess of 10 
percent for post traumatic stress disorder (PTSD) from June 
20, 1996, to November 9, 1997.  

6.  Entitlement to a disability rating in excess of 50 
percent for PTSD from February 1, 1998, to February 4, 2002.

7.  Entitlement to a disability rating in excess of 70 
percent for PTSD from February 5, 2002, forward.  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from March 1975 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Therein, the RO denied service 
connection for a chronic left shoulder disorder, neck injury, 
and thoracic strain.  The RO granted service connection for 
PTSD and awarded 10 percent evaluation, effective June 20, 
1996.  In May 1999, the claims folder was transferred to the 
Phoenix, Arizona, RO.  

In May 2002, the RO granted a 50 percent rating for PTSD, 
effective February 1, 1998.  Prior to this rating, an 
evaluation of 100 percent had been assigned for the period of 
November 10, 1997, to February 1, 1998, because of 
hospitalization over 21 days.  A 70 percent disability rating 
was assigned for PTSD, effective February 5, 2002.  


FINDING OF FACT

On May 13, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(3) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2002).  

By virtue of a statement received May 13, 2003, the appellant 
indicated that a December 2002 rating decision granting her 
entitlement to a total disability rating for compensation 
based upon individual unemployability satisfied her appeal on 
all issues.  She said that she was pleased with her rating 
and did not wish to appeal her case.  She has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal is dismissed.


                       
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



